DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 11/18/2019 are acknowledged.  Claims 43-44, 47-52, 54, 56-60, 62-65 and 79-80 are pending.  Claims 1-42, 45-46, 53, 55, 61, 66-78 are cancelled with the amendment of 11/18/2019.  
Prosecution on the merits commences for claims 43-44, 47-52, 54, 56-60, 62-65 and 79-80.

PRIORITY
The instant application, filed 06/20/2019, is a DIVISIONAL of US Non-Provisional Application No. 14/077,061, filed 11/11/2013 (abandoned), which is a CONTINUATION of PCT/US2012/036975, filed 05/08/2012, which claims priority to US Provisional Application No. 61/484,052, filed 05/09/2011.  Thus, the earliest possible priority for the instant application is 05/09/2011.

CLAIMS
Independent claim 43 is directed to a nucleic acid encoding a recombinant dimer of NM23, wherein two monomers of NM23 are linked via a linker peptide:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




The specification teaches NM23 subunits naturally form dimers, tetramers and hexamers (paragraphs [0005], [0090] of the published specification).   The specification teaches dimers of NM23 are the “active” form of the protein, where hexamers are the “inactive” form (paragraph [0006] of the 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Independent claim 56 is directed to a method of altering expression of a target gene comprising administering a nucleic acid encoding a recombinant transcription factor, wherein the recombinant transcription factor’s ability to form multimers determines whether the target gene is expressed or repressed:
 







Claim Objections
Claims 43-44, 54, 56, 58- 60, 62 and 79-80 are objected to because of the following informalities: 
Claim 43 comprises a typographical error, missing the article “a” in line 1, and should recite, “An isolated nucleic acid comprising a nucleic acid construct..”
Claim 43 comprises a typographical error, missing the article “a” in line 2, and should recite, “encoding a nucleoside diphosphate kinase…”
Claim 44 comprises a typographical error, missing the article “an” in line 2, and should recite,
“a sequence that encodes an amino acid sequence…”  
Claim 44 is awkward.  Applicant should consider amending the claim to recite, “The nucleic acid according to claim 43, wherein the nucleic acid further comprises a sequence that encodes an amino acid sequence that facilitates entrance into a cell, or into the nucleus of a [[the]] cell, or facilitates secretion of the NM23 protein construct froma host cell.
Claim 54 is awkward at line 5.  Applicant should consider amending the claim to recite, “(ii) administering the obtained stem cell, [[a]] the progenitor cell or [[an]] the iPS cell into the patient.”
Claim 56 comprises a typographical error, missing the article “a” in line 4, and should recite, “engineering a multimerization state…”
Claim 56 comprises a typographical error, missing the article “a” in line 7, and should recite, “(ii) causing the nucleic acid to enter a targeted cell.”
Claim 58 comprises a typographical error, missing the article “a” in line 1, and should recite, “the targeted cell is a stem or progenitor cell.”
Claim 59 comprises a typographical error, missing the article “a” in line 1, and should recite, “the progenitor cell is a hematopoietic cell.”
Claim 60 comprises a typographical error, missing the article “a” in line 1, and should recite, “the progenitor cell is a B-cell or B-cell precursor.”
Claim 62 comprises a typographical error, and should recite, “increased production of stem or progenitor cells” in line 2.
Claim 62 comprises a typographical error, missing articles in line 3, and should recite, “a disease, a genetic defect or an unhealthy condition.”
Claim 79 is awkward.  Applicant should consider amending the claim to recite, “wherein the NM23 is an H1, H2 or H7 isoform
Claim 80 is awkward.  Applicant should consider amending the claim to recite, “wherein the NM23 H1 isoform comprises the amino acid sequence of SEQ ID NO: 98, and further comprises an S120G substitution or a P96S substitution.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-60 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation "the active state" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the gene of interest" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The preamble of the claim recites “a targeted gene” and amendment of “the gene of interest” to “the targeted gene” would obviate this rejection at this line.
Claim 56 recites the limitation "the gene of interest" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The preamble of the claim recites “a targeted gene” and amendment of “the gene of interest” to “the targeted gene” would obviate this rejection at this line.
Claim 56 recites, engineering a multimerization state of the transcription factor so as to promote the active state, if it is desired to have the gene of interest expressed and not in the active state if it is desired to suppress the gene of interest” which is indefinite.
The phrase “so as to promote the active state” is unclear because it is unclear what the structural boundaries of “promoting” the active state of the transcription factor are relative to the actual “active state” of the transcription factor are.  Does “promoting” an active state include the active state?  Or is the “promoting” of the active state prior to the transcription factor actually being in an active state?  A skilled artisan would not know the metes and bounds of the claimed invention.  
The phrase, “if it is desired” recited in the claim renders the claim indefinite.  Claim scope cannot depend on the subjective opinion (e.g. “if it is desired”) of the skilled artisan.  MPEP 2173.04(IV).
Claim language similar to
“A method for altering expression of a targeted gene comprising the steps of:
	(i) making a nucleic acid that codes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising engineering the multimerization state of the transcription factor variant in an [[the]] active state, or engineering the multimerization state of the transcription factor variant in an inactive state, 

	(ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell, 
	wherein expression of the transcription factor variant in the active state increases expression of the targeted gene; and
	wherein expression of the transcription factor variant in the inactive state suppresses expression of the targeted gene” is suggested.  

Claim 80 recites, “wherein in NM23H1, the mutant NM23 is S120G or p96S or NM23 and P96S” which is indefinite for the following reasons:
Claim 80 recites “wherein in NM23H1” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites, “the mutant NM23” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 requires the NM23 proteins comprise substitutions of S120G and P96S which is indefinite because the positions are relative to an unclaimed, unknown NM23.  Not all wild-type NM23 proteins comprise a serine at position 120, or a proline at position 96.  Further, the comprising claim language allows for additional variations within the coding sequence, for example deletions and insertions, and thus, adding or subtracting amino acids from a wildtype sequence of NM23 alters the relative position of the serine at position 120 or the proline at position 96.  Thus, the skilled artisan would not know the metes and bounds of the claimed invention.
Amendment to include a specific SEQ ID comprising the amino acid of NM23 in the claims, upon which the specific substitutions can be based, would obviate the rejection over this portion of the claim.  For example, the instant specification teaches that SEQ ID NO: 98 encodes the human NM23-H1 isoform (page 7 of the published specification).
Further, it is unclear whether claim 80 is attempting to require 
both of the two monomers (ultimately of claim 43) are of the NM23-H1 isoform, wherein one of the two monomers of NM23-H1 comprises a substitution at S120G or P96S, relative to an unclaimed SEQ ID NO; or 
both of the two monomers (ultimately of claim 43) are of the NM23-H1 isoform, wherein both of the two monomers of NM23-H1 comprise a substitution at S120G or P96S, relative to an unclaimed SEQ ID NO; or 
require one of the two monomers (ultimately of claim 43) is of the NM23-H1 isoform, and the NM23-H1 monomer comprises a substitution at S120G or P96S, relative to an unclaimed SEQ ID NO; or
if the claim is attempting to require wherein a monomer is the NM23-H1 isoform (from claim 79), then the NM23-H1 monomer comprises a substitution at S120G or P96S, relative to an unclaimed SEQ ID NO.
As iterated above, Applicant should consider amending the claim to recite, “The nucleic acid according to claim 79, wherein the NM23-H1 isoform comprises the amino acid sequence of SEQ ID NO: 98, and further comprises an S120G substitution or a P96S substitution” and deleting the remainder of the claim.  The Examiner is interpreting the claim as such for the remainder of the office action.
Claims 57-60 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 56 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Neuhold et al.  HLH Forced Dimers: Tethering MyoD to E47 Generates a Dominant Positive Myogenic Factor Insulated From Negative Regulation by Id. Cell, 1993. 74:1033-1042.
Claim 56 is directed to a method of altering expression of a targeted gene comprising 
	(i) making a nucleic acid that codes for a transcription factor variant, comprising
engineering the multimerization state of the transcription factor so as to promote the active state, if it is desired to have the gene of interest expressed and not in the active state if it is desired to suppress the gene of interest; and
	(ii) causing the nucleic acid to enter the targeted cell.

With regard to claim 56, Neuhold discloses generating a recombinant transcription factor variant, comprising a dimer of MyoD and E47, wherein a synthetic linker is used to fuse the two monomers together (Abstract; FIG 1A).  Neuhold generates the recombinant transcription factor by encoding the MyoD-linker-E47 gene on an expression vector, and transfecting the expression vector into a host cell (FIG 1B, 4; page 1036-1037).  As such, Neuhold anticipates claim 56.

Claim 56 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poon et al.  Tandem Dimerization of the Human p53 Tetramerization Domain Stabilizes a Primary Dimer Intermediate and Dramatically Enhances its Oligomeric Stability.  Journal of Molecular Biology, 2007. 365: 1217-1231.
With regard to claim 56, Poon discloses generating a recombinant transcription factor variant, comprising a homodimer of p53 and p53, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 1218, FIG 1).  Poon generates the recombinant transcription factor by encoding the p53-linker-p53 gene on an expression vector, and transfecting the expression vector into a host cell (Fig 1, page 1227-1228).  Poon teaches the p53-linker-p53 dimers form the tumor-suppressive four-domain tetrameric complex, which is the tumor suppressive state of wild-type p53 multimeric complexes (page 1218, FIGs 2, 3).  Thus, Poon anticipates claim 56.

Claim 56 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bakiri et al.  Promoter Specificity and Biological Activity of Tethered AP-1 Dimers. Molecular and Cellular Biology, 2002. 22(13):4952-4964.
With regard to claim 56, Bakiri discloses generating a recombinant transcription factor variant, comprising a dimer of c-Jun and Fra2, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 4953, FIG 1).  Bakiri generates the recombinant transcription factor by encoding the c-Jun-linker-Fra1 gene on an expression vector, and transfecting the expression vector into a host cell (Fig 1, page 4953).  Bakiri teaches the c-Jun-linker-Fra2 dimers form an active state as evidenced by the upregulation of cyclin E, cyclin A and p21 (page 4959, FIG 6B).  Thus, Bakiri anticipates claim 56.

Claims 56 and 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al.  Requirement of Nanog Dimerization for Stem Cell Self-Renewal and Pluripotency. PNAS, 2008. 105(17):6326-6331.
With regard to claims 56 and 58, Wang discloses generating a recombinant transcription factor variant, comprising a homodimer of Nanog, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 6327-6329, FIG 4).  Wang generates the recombinant transcription factor by encoding the Nanog-linker-Nanog gene on an expression vector, and transfecting the expression vector into an embryonic stem cell (Fig 5, page 6331).  Wang discloses teaches the Nanog-linker-Nanog dimers form an active state as evidenced by the upregulation of endogenous Nanog (page 6330, FIG 5).  Thus, Wang anticipates claims 56 and 58.

Claims 56, 58-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO2009/149956 to Edenhofer.
With regard to claim 56, Edenhofer discloses generating a recombinant transcription factor variant, comprising a one or more “at least one” functional transcription factors, wherein a synthetic peptide linker is used to fuse the two functional transcription factors together (Abstract; page 3, lines .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-44, 47-52, 54, 62-65 and 79-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent Application No. 2009/0075926 to Bamdad cited on Applicant’s IDS dated 6/21/2019, further in view of US Patent Application Publication No. 2002/0142964 to Nissen, of record, cited on Applicant’s IDS dated 6/21/19.
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference (March 19, 2009), it constitutes prior art under pre-AIA  35 U.S.C. 102(b), and cannot be overcome by any showings or Declarations. See MPEP §§ 2146 et seq
With regard to claim 43, Bamdad discloses methods of expanding MUC1 receptor expressing cells, comprising administering ligands which bind and activate the receptor (Abstract, paragraph [0002]).  Bamdad discloses the ligands include natural ligands, such as dimeric forms of NM23:
	“Enhanced stem cell proliferation may also be accomplished by adding multimeric MUC1* ligand(s).  NM23 has been shown by the inventor to stimulate the growth of MUC1*-positive cancer cells.  It therefore follows then that the addition of NM23, particularly dimeric forms of NM23 may be used to activate the MUC1* and stimulate stem cell growth.” Paragraph [0025].

Bamdad discloses the activating ligands can be provided to cells as a nucleic acid to express the ligand, at part 4 below:
	“The MUC1 receptor may be purposefully activated by 1) inducing receptor cleavage; 2) treating cells bearing the receptor with an activating ligand which may be an agent that dimerizes the receptor… 3) transfecting cells with the MUC1 receptor or the MGFR portion thereof, and/or delivering a gene or other mechanism that allows a cell to express the MUC1 receptor and/or its activating ligands” (paragraph [0143]).

Bamdad discloses the NM23 ligand can be artificially dimerized by single chain synthesis:
	“For example, natural or unnatural ligands of the MUC1 receptor may be used to accelerate stem cell growth.  For example, NM23 is a natural ligand of MUC1* and is also useful for stimulating stem cell growth.  Since NM23 exists in several multimerization states, concentrations at which the ligand is a dimer are especially preferred.  …. Peptides derived from natural ligands may be artificially dimerized and added to growing stem cell to accelerate growth and to inhibit differentiation…The peptides may be dimerized either by single chain synthesis, chemical coupling, or via disulfide bonding to generate new MUC1* ligands and growth factors.” Paragraph [0139].

Thus, Bamdad discloses a nucleic acid sequence encoding a NM23 dimer protein construct comprising two monomers of NM23, that can be synthesized via single chain synthesis.  However, Bamdad does not disclose wherein the NM23 dimer protein construct comprises a synthesized linker peptide, as required by instant claim 43.
Nissen discloses protein complexes comprising multimers of individual proteins (single units) are generated by single chain synthesis, wherein the individual units of the protein complex are linked together via peptide linkers and expressed as a single protein (abstract, paragraphs [0022]-[0024], 
Nissen discloses generating multimeric proteins as single chains advantageously results in the single chain peptides have reduced clearance and longer circulation time than their corresponding monomeric peptides (paragraph [0064]).
It would have been obvious to combine the disclosure of Bamdad on a nucleic acid sequence encoding a NM23 dimer protein construct comprising two monomers of NM23, that can be synthesized via single chain synthesis, further with the disclosure of Nissen on methods of single chain synthesis of multimeric proteins, wherein the monomers are linked via a synthetic peptide linker.  A skilled artisan would have been motivated to generate a NM23 dimer comprising two NM23 monomers separated by a peptide linker using single chain synthesis because 1) Bamdad expressly suggests the NM23 monomers can be artificially generated by single chain synthesis, and 2) Nissen discloses generating multimeric proteins using single chain synthesis results in improved qualities in the proteins over the monomeric forms.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as artificially dimerized forms of NM23, and methods of single chain synthesis of multimeric proteins was known in the art at the time of the invention.
With regard to claim 44, Bamdad discloses the nucleic acids can further include peptide sequences which increase cellular uptake in a cell, or including a peptide known to enter the nucleus (paragraph [0239]).
With regard to claims 47-49, Bamdad discloses the nucleic acids can be encoded on expression vectors, including plasmids, or virus vectors (paragraph [0228]-[0229]).
With regard to claims 50-52, Bamdad discloses the vectors encoding the NM23 dimers are transduced or transfected into host cells, stem or progenitor cells, which proliferate the stem or progenitor cells (paragraphs [0143], [0172]-[0173], [0228], and [0242]-[0244]). 
With regard to claims 54 and 62, Bamdad discloses the vectors encoding the NM23 dimers are transduced or transfected into stem or progenitor cells, which proliferate the stem or progenitor cells, and then the expanded cells are administered to a patient to treat a disease that may be treated by administering stem or progenitor cells (paragraphs [0090], [0143], [0162]-[0165], [0168], [0172]-[0173],  and [0238]-[0246]).
With regard to claims 63 and 64, Bamdad discloses the nucleic acids encoding the NM23 dimers can be incorporated into totipotent and pluripotent and progenitor stem cells, and totipotent cells include fertilized eggs (paragraphs [0162] and [0006]).
With regard to claim 65, Bamdad discloses the nucleic acids encoding the NM23 dimers are introduced into are autologous (paragraph [0245]).
With regard to claims 78 and 80, in light of the 112b rejection above, claim 80 is interpreted as, “wherein a monomer is the NM23-H1 isoform and wherein the NM23-H1 monomer comprises a substitution at S120G or P96S.”  Bamdad discloses the NM23 dimers can be NM23-H1, and can include an S120G mutation (paragraphs [0139], and [0171]-[0172]).

Claims 56 and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al.  Requirement of Nanog Dimerization for Stem Cell Self-Renewal and Pluripotency. PNAS, 2008. 105(17):6326-6331, and further in view of US Patent Application Publication No. 2008/0233601 to Thomson.
With regard to claims 56 and 58, Wang discloses generating a recombinant transcription factor variant, comprising a homodimer of Nanog, wherein a synthetic linker is used to fuse the two monomers 
However, Wang does not disclose wherein the target cell for Nanog expression is a hematopoietic precursor cell, as required in instant claim 59.
Thomson discloses 2 or more transgenes encoding “potency-determining factors” can be inserted into the genome of a cell to reprogram the cell into a pluripotent state (Abstract; paragraphs [00012]-[0016], [0032]-[0035], [0043]-[0046]).  Thomson discloses the transgenes encoding the potency-determining factor includes Nanog, Oct4, Sox2 and Lin28 in combination (paragraphs [0016], [0027], [0033], Examples 2-8). Thomson discloses including Nanog as a transgene, which Thomson discloses significantly enhanced the proliferation of target cells, and removal of Nanog reduced the number of ES colonies produces (paragraphs [0066], [0082]). Thomson discloses the cells that can be reprogrammed by expressing the potency-determining factor is not limited, and include stem cells, hematopoietic progenitor cells and bone marrow cells (paragraph [0034]).
It would have been obvious to combine the disclosures of Wang on methods of inducing expression of pluripotency in ES cells using expression of a Nanog dimer, further with the disclosure of Thomson on methods of inducing pluripotency in cells using the co-expression of Nanog and other pluripotency factors in differentiated cells.  A skilled artisan would have been motivated to express the Nanog dimer transgene of Wang when generating induced pluripotent cells of Thomson because Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that .

Claims 56 and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al.  Requirement of Nanog Dimerization for Stem Cell Self-Renewal and Pluripotency. PNAS, 2008. 105(17):6326-6331, and further in view of US Patent Application No. 2009/0191171 to Ma.
With regard to claims 56 and 58, Wang discloses generating a recombinant transcription factor variant, comprising a homodimer of Nanog, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 6327-6329, FIG 4).  Wang generates the recombinant transcription factor by encoding the Nanog-linker-Nanog gene on an expression vector, and transfecting the expression vector into an embryonic stem cell (Fig 5, page 6331).  Wang discloses teaches the Nanog-linker-Nanog dimers form an active state as evidenced by the upregulation of endogenous Nanog (page 6330, FIG 5).  Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330).  Thus, Wang anticipates claims 56 and 58.
However, Wang does not disclose wherein the transgene encoding Nanog is inserted at a location near the promoter site of the targeted gene (Nanog), as required by instant claim 57, or wherein target cell for Nanog expression is a hematopoietic progenitor cell, or a b-cell or b-cell precursor, as required in instant claims 59-60.
With regard to claim 60, Ma discloses transgenes encoding one or more pluripotency inducing genes can be inserted into the genome of a cell to reprogram the cell into a pluripotent state (Abstract; paragraphs [0008]-[0010]).  Ma discloses the transgenes encoding the reprogramming factor includes Nanog, Oct4 and/or Sox2 (paragraphs [0009], [0038]). Ma discloses the vector encoding the one or more pluripotency genes further includes a selection marker, and is integrated into the genome via targeted homologous recombination (paragraphs [0025], [0031], [0040]).  Ma discloses the single vector encoding the pluripotency genes, operably linked to a heterologous promoter, can be targeted to integrate into the endogenous locus of the pluripotent factor it encodes (paragraphs [0040], [0043]-[0044], Example 1). Ma discloses cells that can be reprogrammed by expressing the pluripotency genes are not limited, and include stem cells, hematopoietic progenitor cells and B cells (paragraph [0027]).
Ma discloses that by utilizing a single vector encoding the pluripotency genes and the selectable marker, wherein the vector is incorporated into the genome at a specific location, only a single integration event is required, and overcomes known problems associated with the integration of multiple pluripotency genes of the prior art, which require multiple rounds of selection, and unknown adverse effects from the random integration of the pluripotency genes on the recipient cells  (paragraphs [0008], [0025], [0031], [0040]).
With regard to claim 57, it would have been obvious to combine the disclosures of Wang on methods of inducing expression of pluripotency in ES cells using expression of a Nanog dimer, further with the disclosure of Ma on methods of inducing pluripotency in cells using the co-expression of Nanog and other pluripotency factors in differentiated cells, using a single integration vector targeted to the endogenous locus of the pluripotency factor.  A skilled artisan would have been motivated to express the Nanog dimer at the endogenous Nanog locus because Wang discloses any endogenous locus can be used, and suggests the pluripotency transgenes can be inserted at their endogenous locus (paragraph [0040], Example 1).  Wang discloses the Nanog dimer is capable of transactivating the endogenous 
With regard to claims 59 and 60, it would have been obvious to combine the disclosures of Wang on methods of inducing expression of pluripotency in ES cells using expression of a Nanog dimer, further with the disclosure of Ma on methods of inducing pluripotency in cells using the co-expression of Nanog and other pluripotency factors in differentiated cells.  A skilled artisan would have been motivated to express the Nanog dimer transgene of Wang when generating induced pluripotent cells of Ma because Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330). A skilled artisan would have been motivated to express the Nanog dimer in hematopoietic precursor cells or b cells of Ma because Ma discloses pluripotency can be induced in any differentiated cell, including stem cells, hematopoietic precursor cells, and b cells (paragraph [0027]).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding Nanog transgenes in differentiated cells to induce pluripotency was known in the art at the time of the invention.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633